 242 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Lederach
 Electric
, Inc. and
 International 
Brothe
r-hood of 
Electrical
 Workers
, Local
 380 Case 04
ŒCAŒ037725
 August 
19, 2014
 SUPPLEMENTAL DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
 AND 
JOHNSON
 On March 4, 2013, the Board issued a Supplemental 
Decision and Order in this proceeding, which is reported 
at 359 NLRB 
575.  Thereafter, the Respondent filed a 
petition for review in the United States Court of Appeals 

for the Third Cir
cuit.  
 At the time of the Supplemental Decision and Order, 
the composition of the Board included two persons 

whose appointments to the Board had been challenged as 
constitutionally infirm.  On June 26, 2014, the United 
States Supreme Court issued its deci
sion in 
NLRB v. Noel 
Canning, 
134 S.Ct. 2550 (2014), holding that the cha
l-lenged appointments to the Board were not valid.  Ther
e-after, the Board issued an order setting aside the Suppl
e-mental Decision and Order, and retained this case on its 
docket for fu
rther action as appropriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge™s sup
plemental decision and the record in light of 
 the exceptions and briefs.  We have also considered the 
now
-vacated Supplemental Decision and Order, and we 
agree with the rationale set forth therein.
1  Accordingly, 
we 
affirm the judge™s rulings, findings, a
nd conclusions 
and 
adopt the judge™s recommended Order to the extent 
and for the reasons stated in the Supplemental Decision 
and Order reported at 359 NLRB 
575, which is incorp
o-rated herein by reference.
2 1 In finding that the discriminatees would have worked through the 
claimed backpay period, Memb
er Johnson accords substantial weight to 
the fact that the signed 2011 salting agreement was entirely irrelevant 
because it was signed after the end of the claimed backpay period.  He 
further finds that Breen™s testimony that he never spoke to other e
m-ploy
ees about union
-related subjects while employed by the Respon
d-
ent weighs against finding that he was a salt.
 2 Consistent with our decision in 
Don Chavas LLC d/b/a Tortillas 
Don Chavas, 
361 NLRB 
102
 (2014), we agree with the modification to 
the judge™s rec
ommended Order to require the Respondent to provide 
the Social Security Administration reporting remedy. 
  361 NLRB No. 21
                                                            